DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response of 7/20/22 is received. Claims 1, 3-8, 11, 13-18, 20-25 are pending. The response includes an amendment to the specification to overcome the objection as in the nonfinal OA of 4/20/22. Claims 1 and 3 are amended, new claims 22-25 are submitted, and claims 4, 11, 13-18, and 21 remain withdrawn as non-elected.  Claims 1, 3, 5-8, and 22-25 are addressed herein. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites “wherein the attachment element is separated from the adjuster by a first distance when the attachment element is in the first position, the attachment element is separated from the adjuster by a second distance when the attachment element is in the second position, and the first distance is greater than the second distance”.  Claim 22 recites a similar limitation disclosing initial distance and adjusted distance. Claim 23 recites third distance and fourth distance. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the body including a second adjuster configured to transition the head opening between a first size and a second size greater than the first size (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 24 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Claim 24 recites specifics of the attachment element that are not disclosed in the originally filed specification, including drawings, as follows: “the first end coupled to an outer surface of the head covering such that the longitudinal axis is perpendicular to the outer surface of the head covering, and the second end of the attachment element is spaced from the outer surface of the head covering by a fixed distance.”  The elected embodiment (and other embodiments) do not disclosure this feature. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 8, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Volk et al. (U.S. 2021/0345694) in view of Nguyen (U.S. 2015/0135406). Volk discloses the invention as claimed.  Volk teaches a head covering 722 comprising a baseball cap body defining a head opening configured to receive a user's head therethrough (Fig.7A); an attachment element 728a coupled to the body (via 736), the attachment element 728a being configured to couple to a face shield 724 (Fig.7A) positionable on the user's face via a strap (attachment element receives straps 726a,b of the face shield) and an adjuster 736 coupled to the attachment element 728a. Volk doesn’t provide structural details of the adjuster 736 such that the adjuster is configured to transition the attachment element 728a between a first position and a second position, wherein the attachment element is separated from the adjuster by a first distance when the attachment element 728a is in the first position, the attachment element 728a is separated from the adjuster by a second distance when the attachment element 728a is in the second position, and the first distance is greater than the second distance and when the attachment element transitions from the first position to the second position a tension in the strap transitions from a first tension to a second tension that is greater than the first tension.  Nguyen teaches headgear 10 (par.21) with an adjustment strap 44,42 at a rear portion, the adjustment straps each having fasteners 48,52 selectively engaged for providing adjustable fit of the crown portion 12. Modifying Volk’s adjuster 736 to include the interlocking strap portions 44,42 results in an adjuster configured to transition attachment element 728a between a first position and second position, wherein the attachment element 728a is separated from the adjuster 736 by a first distance when the adjuster is in the first position (such as when the portions 44,42 overlap to a minimal degree for a looser fitting crown and the attachment element 728a is therefore further from the adjuster portion 44) and separated from the adjuster by a second distance when the attachment element is in a second position (such as when the portions 44,42 overlap to a greater degree for a tighter fitting crown and the attachment element 728a is therefore closer to the adjuster portion 44), the first distance greater than the second distance (see annotated drwg).  The tension in the strap will be greater when the attachment element transitions from the first position with a first tension to the second position with a second tension and the second tension is greater than the first tension because the mask strap loops around the attachment element 728a and therefore greater tension is transferred to the strap 726a when the strap is adjusted so that portions 42,44 are moved closer and the crown is tightly fitted to the head.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Volk’s adjuster to form from two portions selectively engaged such that the adjuster allows for adjustment of the crown size and of the face mask strap tension. 
 For claim 5, Volk’s head covering body includes a first adjuster (one of the adjuster straps) and a second adjuster (second adjuster strap to which second attachment element 728b is attached). The second adjuster is configured to transition the head opening between a first size and second size greater than the first size. 
For claim 22, Volk’s modified adjuster having the selectively engaged straps is configured to transition each of the first and second attachment elements 728a,b between respective first and second positions, and wherein the second attachment element 728b is separated from the adjuster portion 42 by an initial distance when the second attachment element is in its first position, the second attachment element is separated from the adjuster by an adjusted distance when the second attachment element 728b is in its second position, and the initial distance is greater than the adjusted distance.
For claim 23, the first and second attachment elements 728a,b are spaced from each other by a third distance when the first and second attachment elements are in their respective first positions (strap portions are engaged such that the strap is at its longest effective length and the crown sizing is larger), the first and second attachment elements are spaced from each other by a fourth distance when the first and second attachment elements are in their respective second positions (strap portions are engaged such that the strap is at its shortest effective length and the crown size is smaller), and the fourth distance is less than the third distance. 
For claim 25, Volk in view of Nguyen teaches a head covering comprising: a body defining a head opening configured to receive a user's head therethrough; a first attachment element 728a and a second attachment element 728b coupled to the body, the first and second attachment elements being configured to couple to a face shield 724 positionable on the user's face via a strap 726a,b , wherein the first and second attachment elements 728a,b are separated from each other by a first distance in a first configuration, the first and second attachment elements 728a,b are separated from each other by a second distance in a second configuration, and the first distance is greater than the second distance; and an adjuster 736 (as modified by Nguyen) coupled to the first and second attachment elements, the adjuster configured to transition the first and second attachment elements between the first configuration and the second configuration, wherein when the first and second attachment elements transition from the first configuration to the second configuration a tension in the strap transitions from a first tension to a second tension that is greater than the first tension.

    PNG
    media_image1.png
    928
    908
    media_image1.png
    Greyscale



Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Volk in view of Nguyen as applied to claim 1 above, and further in view of McCallum ‘788. Volk discloses the invention substantially as claimed. Volk doesn’t teach the body comprises a mask compartment, wherein the body and mask compartment define a compartment opening and a compartment cavity, the compartment opening being sized for receiving the face shield therethrough, and the compartment cavity being sized to store the face shield within, wherein the body includes an inner body surface, the inner body surface defining a head cavity for receiving the user's head within, wherein the mask compartment is positioned within the head cavity. McCallum teaches a head covering 110 with a body defining an inner body surface defining a head cavity, the body comprising a compartment (Fig.11) and the compartment is positioned within a head cavity, the compartment formed between seams 115 and panel 112 of the crown. McCallum’s compartment and body define a compartment opening at the lower edge 116 of the panel 114 and the compartment is considered as sized for receiving the face shield therethrough in that at least portions of the face shield may be received by the compartment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify
Volk’s body to comprise a mask compartment wherein the body and mask compartment define a compartment opening and a compartment cavity, the compartment opening being sized for receiving the face shield therethrough, and the compartment cavity considered as sized to store the face shield within, wherein the body includes an inner body surface, the inner body surface defining a head cavity for receiving the user's head within, wherein the mask compartment is positioned within the head cavity in that McCallum serves as a teaching that it’s known in the art to provide a mask compartment therein for storage of personal articles and face shields are considered as flexible to some degree for folding and storing in the compartment.  

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s remarks are considered; however, the rejections have been revised as necessitated by the amendments to the claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732